 544324 NLRB No. 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On December 27, 1996, Administrative Law Judge Raymond P.Green issued the attached decision. The General Counsel and the
Charging Party filed exceptions and supporting briefs. The Respond-
ent filed cross-exceptions, a supporting brief, and an answering brief.Alldata Corporation and Karl Abbadessa. Case 29ŒCAŒ19772September 30, 1997DECISION AND ORDER REMANDINGBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe principal issue presented in this case1is whetherthe judge correctly dismissed the complaint because
the underlying charge did not include the oath or dec-
laration of truth required by the National Labor Rela-
tions Board™s Rules and Regulations.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and con-
clusions only to the extent consistent with this Deci-
sion and Order.The Respondent discharged Charging Party KarlAbbadessa on June 23, 1995. On December 19, 1995,
when government offices were closed for lack of funds
during Congressional debate over the Federal budget,
Abbadessa™s attorney transmitted an unfair labor
charge by facsimile machine to the Board™s Regional
Office in Brooklyn, New York, and to the Respondent.
As the judge notes, both facsimiles were received be-
fore the expiration of the 10(b) period. The faxed
charge, in a form prepared by the attorney, alleged thatAbbadessa™s discharge violated Section 8(a)(1) of the
Act. The charge, signed by Abbadessa™s attorney, did
not contain an oath or declaration, under penalty of
perjury, that the allegations made there were true. The
Region received the charge but took no further action
due to the suspension of all operations.On January 18, 1996, after the Board™s offices hadfully reopened, the Regional Director for Region 29
wrote to the Charging Party™s attorney and informed
him that he would need to resubmit the charge on the
Board™s own charge form, which form contains a
preprinted declaration that the statements there are
true. The Charging Party resubmitted the charge on
February 8, 1996, and the Region served it on the Re-
spondent the next day. The General Counsel inves-
tigated the charge and issued a complaint on April 20,
1996.In the judge™s decision, he briefly reviewed the evi-dence relating to the substantive unfair labor practice
issue of whether the Respondent had unlawfully dis-
charged Abbadessa. The judge summarily stated that
he ‚‚would conclude™™ that the Respondent™s discharge
of the Charging Party was discriminatorily motivated
by certain protected concerted activity. He dismissedthe complaint, however, because the initial chargeŠtheonly one filed within the 6-month limitations periodŠ
did not contain the jurat or declaration of truth re-
quired by Section 102.11 of the Board™s Rules and
Regulations. The General Counsel and the Charging
Party excepted to the dismissal. For the reasons stated
below, we find merit to the exceptions.We deal here with two distinct procedural obliga-tions of a charging party. The first obligation is im-
posed by statute. Section 10(b) of the Act specifically
states:That no complaint shall issue based upon any un-fair labor practice occurring more than six months
prior to the filing of the charge with the Board
and the service of a copy thereof upon the person
against whom such charge is made, ....Charging Party Abbadessa, through his attorney, metthis obligation by filing a charge with the Regional Of-
fice and by serving the Respondent with a copy on De-
cember 19, 1995, less than 6 months after Abbadessa™s
discharge. Consequently, there is no statutory bar to
the litigation of the allegation that the discharge vio-
lated Section 8(a)(1) of the Act.The second procedural obligation at issue is non-statutory. While the Act itself does not require that a
party file a charge in any particular form, Section
102.11 of the Board™s Rules and Regulations states, in
relevant part, that[s]uch charges shall be in writing and signed, andeither shall be sworn to before a notary public,
Board agent, or other person duly authorized by
law to administer oaths and take acknowledg-
ments or shall contain a declaration by the person
signing it, under the penalty of perjury that its
contents are true and correct.As noted by the judge, the purpose of the require-ment of a jurat or declaration is to ‚‚safeguard[] the
Board™s processes against the abuse which would in-
here in an irresponsible exercise by members of the
public of the charging power: to insure that [the]
power be soberly exercised ....™™ 
Freightway Corp.,299 NLRB 531 (1990), quoting Ladies Garment Work-ers (Saturn & Sedran), 136 NLRB 524, 527Œ528(1962). Contrary to the judge, however, the failure of
a charging party to comply with the jurat or declara-
tion requirement does not affect the timeliness of the
filing of an unfair labor practice charge. To be sure,
a Regional Office can withhold investigation of a
charge until the charging party has satisfied the protec-
tive purposes of Section 102.11. That is exactly what
the Regional Director did here by requiring
Abbadessa™s attorney to resubmit the previously filed
charge on a Board form containing the required state-
ment of truth. He thereby ensured the seriousness of
the Charging Party™s intention in filing the charge byVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00544Fmt 0610Sfmt 0610D:\NLRB\324.068APPS10PsN: APPS10
 545ALLDATA CORP.2While we share our dissenting colleague™s commitment to resolv-ing this case as expeditiously as possible, we find that because the
judge did not make critical credibility resolutions or resolve other
issues fundamental to a Wright Line analysis, a remand to the judgeis required. Wright Line, 252 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).exposing him to criminal sanction in the event of awillfully false statement.The time taken to comply with the jurat or declara-tion requirement of Section 102.11, however, does not
tack onto the time already run prior to the filing of the
original charge. A charge timely filed within the 10(b)
period remains timely pending its revision to comply
with this provision of the Board™s Rules. To hold oth-
erwise would unnecessarily limit the Board™s fun-
damental authority to investigate and remedy unfair
labor practices. Indeed, Section 102.121 of the Board™s
Rules states that ‚‚[t]he rules and regulations in this
part shall be liberally construed to effectuate the pur-
poses and provisions of the Act.™™ We, therefore, find
no procedural bar to the litigation of the 8(a)(1) dis-
charge allegation in this case.We further find that a remand is necessary for asupplemental decision by the judge with respect to his
conclusion that the Respondent has violated the Act. In
this supplemental decision, the judge shall include spe-
cific credibility findings resolving relevant contradic-
tions in testimony by Abbadessa and Arnold Pincus,
the Respondent™s field manager. The judge shall also
make specific findings, with supporting rationale,
about the nature of Abbadessa™s protected concerted
activities and the Respondent™s knowledge of and ani-
mus toward such activity. Finally, the judge shall de-
tail any credible evidence of disparate treatment he re-
lied on to find unlawful discrimination and his specific
reasons for rejecting all of the Respondent™s alleged le-
gitimate business justifications for Abbadessa™s dis-
charge.2ORDERIt is ordered this case is remanded to the judge forfurther proceedings in accord with the foregoing dis-
cussion.ITISFURTHERORDERED
that the judge shall prepareand serve on the parties a supplemental decision con-
taining credibility resolutions, findings of fact, conclu-
sions of law, and recommendations to the Board. Fol-
lowing service of the supplemental decision on the par-
ties, the provisions of Section 102.46 of the Board™s
Rules and Regulations shall be applicable.CHAIRMANGOULD, dissenting in part.I agree with my colleagues™ reversal of the adminis-trative law judge™s finding that the complaint must be
dismissed on procedural grounds. I disagree, however,
with their decision to remand this case to the judge for
supplemental findings and conclusions on the unfairpractice issue presented. In my view, the record andthe judge™s decision, including his implicit credibility
resolutions, are adequate for Board review and resolu-
tion of all substantive issues raised in exceptions. I
would decide the case without further delay.Marcia Adams Esq., for the General Counsel.Robert L. Rediger Esq., for the Respondent.Thomas J. Gagliardo Esq., for the Charging Party.DECISIONSTATEMENTOFTHE
CASERAYMONDP. GREEN, Administrative Law Judge. This casewas tried in Brooklyn, New York, on September 11 and Oc-
tober 18, 1996.What purports to be the charge in this case was filed byfax on December 19, 1995 (during the course of the govern-
ment shutdown), and was served on that same date by (1)
a fax and (2) next day delivery by United Parcel Service.
This was on a form prepared by the Charging Party™s attor-
ney, Thomas Gagliardo, and was signed by him. It was not
sworn to and does not have the statement which is contained
on the Board™s preprinted charge form that; ‚‚Willfully false
statements on this charge can be punished by fine and im-
prisonment (U.S. Code Title 18, Section 1001).™™ The allega-
tions were later put on the standard charge form and reserved
on February 8, 1996, by the National Labor Relations Board
(the Board) in accordance with normal procedures after the
government shutdown was over. The second document was
filed and served well outside the Act™s 10(b) statute of limi-
tations period and the Respondent contends that the first doc-
ument served within the 10(b) period, does not amount to a
valid charge under the Board™s Rules and Regulations.The complaint was issued on April 20, 1996, and alleged:
1. That in mid-May 1995, Karl Abbadessa spoke to Re-spondent™s president, Rod Georgiu, about his and other em-
ployees concerns regarding their salaries and other terms and
conditions of employment.2. That on or about May 23, 1995, Abbadessa sent a letterto the Respondent containing the employee concerns.3. That on or about June 23, 1995, the Respondent, by itsfield manager, Arnold Pincus, discharged Abbadessa because
of his protected concerted activities noted above.FINDINGSOF
FACTI. JURISDICTIONThe Respondent admits and I find that it is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The employer sells a computer data base service to auto-mobile service stations. That is, Alldata has taken the repair
manuals for each type of vehicle and put them on a CD-
ROM disk. The service station owner who subscribes to the
service, can buy and use the disk by either having his own
computer or by buying hardware provided by Alldata. The
data base is updated on a regular basis.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00545Fmt 0610Sfmt 0610D:\NLRB\324.068APPS10PsN: APPS10
 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The Respondent is based in California and operatesthoughout the United States. Arnold Pincus, is the field sales
manager of the New York Metropolitan area. This district
has about seven or eight salespersons, one of whom was Karl
Abbadessa, whose territory was Queens, New York.
Abbadessa was hired in May 1993.Like the other salespersons, Abbadessa™s earnings werebased in large part on the commissions that he earned from
sales. And over a period of time, the Company at various
times, modified the commission formulas. These changes
were considered by Abbadessa and other salesmen to be del-
eterious to their earnings. There also was another major point
of conflict which was that Alldata contracted with Snap-On-
Tools, a seller of automotive tools, to sell the data base to
service shops. Whatever the merits of this arrangement, it set
up a situation wherein the Company™s salespeople were
placed in the position of competing with an outside company
for Alldata™s sales within their designated territories. Nor was
this arrangement likely to engender cooperation between the
Company™s own sales force and the salespeople from Snap-
On-Tools. In any event, this situation engendered discussion
among Alldata™s sales employees.Abbadessa™s employment with Alldata had its ups anddowns.It is undisputed that in August 1994, Abbadessa narrowlyescaped discharge when a customer complained about him
regarding certain payments. Moreover, while his sales recordwas quite good vis-a-vis other salesmen, he tended to make
sales in spurts, with long periods of time between sales. In
this connection, the Company has a policy which requires all
salespersons to have sold a certain number of units for each
rolling quarter. (As I understand it, a rolling quarter means
that you take the end of each month, look back 3 months to
determine the number of sales made during that quarter and
then do the same thing for the following month.) However,
this policy was not always followed strictly in the sense that
salespersons who did not meet the quota were not always
disciplined or discharged.On May 12, 1995, Pincus sent a message to RobertWeiffenbach regarding a possible promotion in the New
York area. In response to Weiffenbach™s opinion that
Abbadessa was a better candidate than Michael Hill or Bob
Kovach, Pincus stated:Karl Abbadessa is a better candidate than Michael Hill.However I did not choose him because he has a poor
reputation with Snap-On. I feel this will negatively af-
fect their cooperation with us helping us get prospects
to attend. I have attempted and am continuing efforts
to bring upon an improvement I their relationship. Karl
has been resisting making peace.Notwithstanding his tendency to obtain sales in spurts,Abbadessa learned on April 11, 1995, that he had achieved
‚‚Winners™ Circle,™™ which meant that his yearly sales were
in the top 10 percent of the sales force. This also meant that
he was invited to attend a company sponsored trip to Califor-
nia from May 17 to 21, 1995.Prior to attending the Winners™ Circle meeting, Abbadessaspoke with some of the other sales representatives about their
complaints. At the meeting, Abbadessa also spoke with someof the sales representatives from other regions and vented hiscomplaints to them.On one of the days at the meeting, Abbadessa spoke withRobert Weiffenbach, the employer™s vice president for sales
and told him that there was dissatisfaction among the sales
employees. Abbadessa stated that he and some of the others
would like to speak to the Company™s president, Rod
Georgiu. Such a meeting was held and Abbadessa com-
plained about several issues including the Company™s poli-
cies on bonus policy, on job-related expenses and reimburse-
ments, and on telemarketing support. At the end of the meet-
ing, Georgiu appeared to be sympathetic and suggested that
the complaints be put in writing.On May 22, 1995, Weiffenbach called Abbadessa andasked that he send his letter to Georgiu as soon as possible.
Abbadessa thereupon proceeded to draft a letter and prior to
mailing it, he discussed its contents with Pincus. In this re-
spect, Pincus testified that after reviewing the letter, he ad-
vised Abbadessa to tone it down inasmuch as the first draft
seemed to be a bit too harsh.On May 23, 1995, Abbadessa sent the revised letter toGeorgiu via e-mail. This letter clearly indicates that letter
represents the concerns not merely of Abbadessa but of other
sales employees as well. Moreover, the letter directly ad-
dresses complaints about income and other terms and condi-
tions of employment. Appendix A has excerpts from this let-
ter.On June 20, 1995, Alldata sent a letter to Abbadessa con-gratulating him on his sales success during the 1994Œ1995
sales year and stating that as a result of being in the Win-
ners™ Circle, he had earned 600 stock option shares. At the
close of this letter, which is signed (sincerely), by Bob
Weiffenbach, it states; ‚‚Congratulations, again, for your
commitment to making the ALLDATA dream come true.™™On June 23, 1995, Alldata discharged Abbadessa. In thedischarge letter, signed by Pincus, he essentially asserted that
Abbadessa had not met the sales quota for the last rolling
quarter. This letter was sent before the quarter had ended and
therefore was premature. This letter was also sent just 3 days
after Abbadessa had been congratulated for his sales efforts
for the 1994Œ1995 year. Finally, this letter was sent despite
the fact that other sales representatives in the New York area
had also not met the quota for that quarter and were not dis-
charged at that time.In my opinion, the General Counsel has made out a sub-stantial primae facie case for the proposition that Alldata dis-
charged Abbadessa because of his activity in concert with
other sales employees in presenting complaints and sugges-
tions regarding their commissions, their incomes, and their
other terms and conditions of employment. This is supported
by the testimony of Pincus who asserted that ‚‚he had it up
to here™™ because Abbadessa was ‚‚locked in letter writing
and complaining.™™ As it is my opinion that the Employer has
not shown that it would have discharged Abbadessa for rea-
sons other than his protected concerted activity, I would con-
clude that his discharge was discriminatorily motivated under
Section 8(a)(1) of the Act. Wright Line, 251 NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455
U.S. 989 (1982).VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00546Fmt 0610Sfmt 0610D:\NLRB\324.068APPS10PsN: APPS10
 547ALLDATA CORP.1A charge filed on February 8, 1996, would still be untimely evenif the Board were to toll the period of the government shutdown
from December 18, 1995, to January 8, 1996.IIITHE10(B)ISSUE
Abbadessa was discharged on June 23, 1995, and this isthe date that has to be used to start the 6-month statute of
limitation period set out in Section 10(b) of the Act.Some time during the summer of 1995, Abbadessa con-tacted Thomas Gagliardo, an attorney whose specialty is em-
ployment law. Abbadessa and Gagliardo were aware, no later
than the summer of 1995, that an unfair labor practice charge
could be filed with the Board. Although Gagliardo testified
that he is a single practitioner who has a limited law library
that does not contain the Board™s Rules and Regulations, he
did concede that he has represented parties before the Board
and is generally familiar with its procedures.Notwithstanding that Abbadessa and Gagliardo knew thata charge could be filed with the Board, they delayed doing
so until the last minute. (This is similar to the problem that
Pincus had with Abbadessa as a salesman.)Gagliardo testified that in December he realized that the6-month statute of limitations was running out and decided,
with Abbadessa, to file a charge. But when he finally got
around to it, much of the Government had been shut down
as a consequence of the deadlock on the budget. Thus on
December 18, 1995, the Board™s Regional Offices were
closed, except that Regional Directors remained at their
posts.Gagliardo testified that he tried, without success, to getsome unfair labor practice forms and that as a consequence
he drafted his own form which he faxed to Region 29 and
Alldata. There is no question that these faxes were received
by the Board™s Regional Office and by the Respondent be-
fore the expiration of the 10(b) period. The only question is
whether this form constituted a charge within the definition
of the Board™s Rules and Regulations. The problem is that
the document describing the alleged violation was signed by
Gagliardo and did not contain either an assertion that the
statements were sworn to before a person authorized to ad-
minister oaths or a declaration by the person signing it that
the contents are true and made under penalty of perjury.On January 8, 1996, the Board™s offices reopened and onJanuary 18, 1996, (outside the 10(b) period), the Regional
Office wrote to Gagliardo and informed him that ‚‚it will be
necessary for you to fill out the enclosed charge form
NLRB-501 and resubmit the charge you have attempted to
file.™™ The Region also noted; ‚‚With regard to your question
as to whether the charge was timely filed in view of the gov-
ernment shutdown, that issue will be considered in process-
ing your charge.™™ As a consequence of this letter, a charge
was filed on February 8, 1996, and given the present number
Case 29ŒCAŒ19772. This was served on the Respondent on
February 9, 1996. If it is concluded that the charge was first
filed on February 8, 1996, then it would be clear that no
charge was filed within the 10(b) limitation period and the
complaint should be dismissed.1On the other hand, if thecharge was filed on December 19, 1995, and served on that
date, then it would be timely under the statute and the allega-
tions of the complaint would, in my opinion, be sustained.Section 10(b) states in pertinant part:Provided, That no complaint shall issue based upon anyunfair labor practice occurring more than six months
prior to the filing of the charge with the Board and the
service of a copy thereof upon the person against whom
such charge is made, unless the person aggrieved there-
by was prevented from filing such charge by reason of
service in the armed forces, in which event the six-
month period shall be computed from the day of his
discharge.From almost the beginning of its operations the Board hasrequired that a charge be signed and supported by an oath
or a declaration, under penalty of perjury, that the charges
are true. This is not required by the statute but has appeared
in one form or another in the Board™s Rules and Regulations.
And indeed when the Board most recently amended its rules
on November 2, 1995, to allow for the filing of charges by
facsimile or by carriers other than the U.S. mail, the Board
reaffirmed the requirement that a charge be supported by an
oath or affirmation under penalty of perjury. Thus, as amend-
ed, the new Section 102.11 reads:Forms; jurat; or declaration.ŠSuch charges shall be inwriting and signed, and either shall be sworn to before
a notary public, Board agent, or other person duly au-
thorized by law to administer oaths and take acknowl-
edgments or shall contain a declaration by the personsigning it, under the penalty of perjury that its contents
are true and correct (see 28 U.S.C.§1746). An original

and four copies of such charge shall be filed together
with one copy for each additional charged party named.
A party filling a charge by facsimile pursuant to section
102.114(f) shall also file an original for the Agency™s
records, but failure to do so shall not affect the validity
of the filing by facsimile, if otherwise proper. In addi-
tion, extra copies need not be filed if the filing is by
facsimile pursuant to section 102.114(f).The rationale for these requirements were described in La-dies Garment Workers (Saturn & Sedran), 136 NLRB 524(1962). In that case, the charging party signed a blank form
containing the declaration that the person signing it does so
under penalty of the Criminal Code. The Respondent argued
that as the charging party signed a blank form which was
then filled out by his attorney and later filed with the Board,
he could not have attested to the truth of the allegations and
therefore the charge was fatally defective within the Board™s
Rules and Regulations. The trial examiner rejected this argu-
ment but stated:Respondent claims that this a materially false rep-resentation and as such is an abuse of the Board™s proc-
ess. Whether that is so, however, would seem to me to
depend upon the purpose of the Board in requiring the
oath or declaration. The Act prescribes neither, and in
express terms, empowers the agency to issue a com-
plaint ‚‚Whenever it is charged that any person has en-
gage in ... any ... unfair labor practice.™™... The

Board however, acting under the legislative or rule-
making power vested in it under Section 6 of the Act,
has from the beginning required that the charge be sup-
ported by an oath ... and later it provided for the

present alternative of a declaration of the truth of theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00547Fmt 0610Sfmt 0610D:\NLRB\324.068APPS10PsN: APPS10
 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The Maryland Rules of Professional Conduct state, in pertinentpart, that ‚‚a lawyer shall not bring a proceeding ... or assert an

issue unless there is a basis for doing so that is not frivolous.™™ Pre-
sumably a violation of this rule could bring some type of sanction
by the Bar Association.3If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.charges under the penalties of the Criminal Code forany willfully false statements in it .... 
The Board,insofar as I have been able to discover, has not had oc-
casion to articulate the purpose of this regulation. How-
ever, the purpose that spontaneously suggests itself is
that of safeguarding the Board processes against the
abuse which would inhere in an irresponsible exercise
by members of the public of the charging power: to in-
sure that the power be soberly exercised, a person filing
a charge, is required to declare, under the sanctions of
the Criminal Code for willfully false statements, that he
has read the declaration and its contents are true. Where
the manner of execution of the charge is such as to
leave it bereft of that sanction, the presumed purpose
of the Rule in question is defeated, and the charge is,
by that token, subject to attack. On the other hand,
where the charge as executed, despite a possible vari-
ance from the strict requirement of the Rules, retains
the contemplated sanction against willful falsehood,
then the purpose of the governing Rule has been met
and the variance becomes a technical one not impairing
the fundamental validity of the charge.....[A] necessary presumption here is that the Employer™sattorney filled in the charge pursuant to prior authority
and with strict fidelity to the instructions given by the
signer. On the latter assumption, it would seem the
signer of a blank charge would be no more immune
from false statements put in there pursuant to his own
instruction than the officer of a bank who causes a false
entry to be made without entering it himself. ... [A]s

I am satisfied, that the mere fact that the charge was
signed in blank would not by that token relieve the
signer of criminal responsibility for false statements
filed in pursuant to his own prior authorization and ad-
vance knowledge. The criminal sanction for false state-
ments, as contemplated by the governing section of the
Board™s Rules having been left intact, it would follow
that the purpose of the Rule has not been defeated by
the manner of the execution of the charge and that the
charge was executed in substantial conformity with the
Board™s Rules.In Freightway Corp., 299 NLRB 531 (1990), the chargingparty who had timely filed a signed charge, served an un-
signed copy of the charge on the Respondent after the 10(b)
period was over. The Board concluded that since the charge
was signed when filed, service of an unsigned copy was suf-
ficient. It noted that the purpose of Section 102.11 was:[T]hat of safeguarding the Board™s processes against theabuse which would inhere in an irresponsible exercise
by members of the public of the charging power; to in-
sure that [the] power be soberly exercised, a person fil-
ing a charge, is required to declare, under the sanctions
[of] the Criminal Code for willfully false statements,
that he has read the declaration and its contents are
true.While one might take the position that the requirementthat a charge be signed under oath or under penalty of per-
jury is a quaint anachronism, one cannot overlook the factthat this requirement was reaffirmed by the Board in Novem-ber 1995 when it amended Section 102.11. Therefore, I must
assume that the Board™s members were cognizant of this re-
quirement when that section was amended and that they felt
that the requirement served an important function.Gagliardo contends that the reason that his form did notcontain the jurat was because he could not obtain the Board™s
standard form for unfair labor practice charges due to the
closing of the Board™s offices. Nevertheless, Gagliardo is an
attorney who has in fact practiced before the Agency and
was aware that the Board promulgated Rules and Regulations
that were available to him at his local bar association library.
The Board makes its charge forms available to the public as
a matter of convenience and not as a matter of right. Clearlyhad Gagliardo and Abbadessa not waited until the last
minute to file a charge, they would have obtained the proper
forms. Alternatively, Gagliardo could have gone to his local
library to look up the Board™s Rules and made out a form
that satisfied its requirements. In my opinion, the closing of
the Board™s offices is irrelevant to this case. Moreover, I an
not convinced that Gagliardo™s membership in the Maryland
Bar, with its attendant code of professional responsibility, is
the equivalent of the oath or jurat requirement set forth in
Section 102.11.2When filing a charge, the Board requiresthe signer to be faced with the oath or jurat at the time of
the signing in a direct and tangible sense.In any event, I feel that I am bound by the Board™s Rulesand Regulations. If the Board wants to construe its Rules dif-
ferently, that is its prerogative.CONCLUSIONOF
LAWBecause no valid charge was filed in this case within the10(b) statute of limitations period, the Respondent has not
violated the Act in any manner as alleged in the complaint.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe complaint is dismissed.APPENDIX AThe May 23 letter from Karl Abbadessa to CompanyPresident Rod Georgiu.Thank you for taking the time after the awards din-ner to hear our concerns. I think I can speak for every-
one present when I say that we are all dedicated to the
success of Alldata. It is with this in mind, as well as
the obvious personal reasons, that we have broughtthese issues to your attention.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00548Fmt 0610Sfmt 0610D:\NLRB\324.068APPS10PsN: APPS10
 549ALLDATA CORP.I™m going to try to give you a total picture from areps perspective and ask that you try to change hats
from president to field rep for awhile.....
In order to correct the main problem, INCOME,Alldata must first be willing to allow us to earn what
we are worth, and not have a predetermined income for
the sales force. .... We 
need to look at all the areasthat have taken away from the reps pay, both directly
and indirectly.Given the job difficulty as evidence by our highturnover, wouldn™t it be to Alldata™s advantage to do
whatever is reasonable to keep our producers and good
people? People are leaving because of money.....
In addition to the single largest problem of lowercommissions, here are some of the problems and lost
income opportunities, from my perspective (not in any
order of priority).1. The longer a rep is here, the less he makes. Thisbased on reduced commission percentage and opportu-
nities.2. The sales cycle is easily 18 to 20 hours for thesales THAT DO CLOSE. This does not take into ac-
count the time spent on customers that don™t buy within
a month.....
5. Teletraining. While it may be beneficial toAlldata, it takes away an opportunity for the reps to
make some incremental dollars.....
7. In November of 1993, Tom Ward stood in frontof my group and showed us our ‚‚Career Path With
Alldata. ...™™ WE NO LONGER GET PAID COM-

MISSION ON RENEWALS. Where is that career path
now:8. In April of 94, ... a new comp plan was intro-
duced. It substantially reduced our commissions, and
introduced a NIS bonus, that was presented as the vehi-
cle that was going to make up for what we lost in com-
mission. I don™t know for sure, but I™d bet that 80% of
the sales force got no bonus so the net of that comp
plan and the one™s that followed was lost income.9. Renewals. The November 93 deal has been bro-ken. We no longer get paid on renewals, but we are re-sponsible for them. A lost renewal affects our rollingquarter, therefore our income, and further affects the
NIS bonus.10. Rod, I must take issue with you when you saidthat it would be better to get 26 sales per year, consist-
ently, as opposed to 38 sales per year, on an inconsist-
ent basis. That™s 12 sales we wouldn™t get renewals on.... Speaking for myself and other reps I have talked

to, the rolling quarter is a big de motivator.....SOME IDEAS....1. How about: Bigger territories, less reps. A rep hasto cost at least $3k to $4k per month to keep in the
field. This savings could be applied to increased tele-
marketing support and rep compensation.2. Take some of the 1.2 million training expensesand put them back into comp plan.3. Re-establish the senior rep program and utilizethem to help those that need it. It is evident that field
managers are going to spend ever increasing time with
Snap on related activities. This keeps the field helping
each other in an effective way.4. Increase the salary of second and third ... year
reps .... 
Reward longevity instead of discouraging it.5. 50/50 split on non discounted estimating sales.
6. Get the top 20% of the sales force, or the top guyfrom each FSM™s group together at least once a year
to participate and give some input. Consult us before
making some decisions that have impact on our jobs.7. How about increased commission on 250. Nocommission on hardware and lower hardware cost. If
Snap on is involved, they get their share of the 250, no-
body gets any on the box. BenefitsŠare our product
works better, takes less time to install, and we get im-
proved customer satisfaction. Everyone wins.8. We are about to embark on a new program withSnap on. Since it seems this will result in Alldata reps
passing a considerable amount of our business along to
Snap on, this could be used as reason to re-negotiate
our pricing to them. This will provide more money for
our people.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00549Fmt 0610Sfmt 0610D:\NLRB\324.068APPS10PsN: APPS10
